Exhibit 10.1

 

RETENTION BONUS AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated as of this 14th day of June, 2016, is by and
between DST Systems, Inc. (“Company”) and Manoochehr Abbaei (“Employee”).

 

RECITALS

 

Employee is a participant in the DST Systems, Inc. Executive Severance Plan (the
“Severance Plan”) pursuant to which Employee is entitled to certain severance
payments and benefits should Employee’s employment with Company be involuntarily
terminated and provided that Employee agrees to certain restrictive covenants
and executes a release of claims.

 

Pursuant to a purchase agreement dated June 14th, 2016 (“Purchase Agreement”),
among Company and Broadridge Output Solutions, Inc., Broadridge Investor
Communications Corporation, and Broadridge Financial Solutions, Inc.
(“Purchaser”), Purchaser has agreed to acquire certain assets of Company’s
customer communications business (the “Transaction”).

 

To encourage Employee to remain employed with Company through the “Closing” (as
defined in the Purchase Agreement) of the Transaction, Company and Employee are
willing to enter into this Agreement pursuant to which Employee will be paid a
retention bonus if Employee remains employed through the Closing Date, provides
Company with a release of claims, and agrees to certain restrictive covenants
similar to those in the Severance Plan.

 

Employee’s rights to receive potential payments and benefits under the Severance
Plan are extinguished with this Agreement even if Employee’s employment with
Purchaser continues after the Transaction. However, Employee and Company each
understand that should either Company or the Purchaser terminate the Transaction
or the Transaction fails to occur, this Agreement terminates, Company will have
no obligation to provide Employee with the benefits under this Agreement, and
Employee’s participation in the Severance Plan will be restored.

 

For the avoidance of doubt, Employee shall be entitled to receive equity awards
pursuant to the terms of any equity award agreement entered into between the
Employee and the Company. A schedule of such awards is attached hereto.

 

AGREEMENT

 

Company and Employee agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases have the
meanings specified below:

 

“Cause” means Company’s termination of Employee’s employment with Company as a
result of: (i) Employee’s dishonesty involving Company or otherwise relating to
Employee’s employment; (ii) Employee’s gross negligence or willful misconduct in
the performance of his duties as determined by Company’s Chief Executive
Officer; (iii) the willful failure by Employee

 

1

--------------------------------------------------------------------------------


 

to diligently follow reasonable instructions of the Board of Directors of
Company or any officer to whom Employee reports concerning performance of
Employee’s duties for Company or the operations or business of Company;
(iv) Employee’s fraud or criminal activity which, in either case, is alleged to
have resulted in gain or personal enrichment of Employee at the expense of
Company, or which is reasonably expected to have an adverse effect on the
business, reputation or financial situation of Company; or (v) embezzlement or
material misappropriation by Employee.

 

“Closing Date” has the meaning ascribed in the Purchase Agreement.

 

“Payment” means One Million Five Hundred Thousand Dollars ($1,500,000.00),
eligible to be paid under Sections 3.1.1. and 3.1.3. of this Agreement.

 

“Section 409A” means Section 409A of the Internal Revenue Code of 1986 and the
regulations promulgated thereunder.

 

“Separates from Service” means Employee’s death, retirement or other termination
of employment or service from Company at any time on or before the Closing
Date.  Employee will not have Separated from Service if Employee is on sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, as long as Employee’s right to reemployment
with Company is provided either by statute or by contract.  “Separates from
Service” will be interpreted in a manner consistent with the definition of
“separation from service” under Section 409A(a)(2)(A)(i) and the applicable
Treasury regulations issued thereunder.

 

“Severance Plan” means the DST Systems, Inc. Executive Severance Plan, dated
February 25, 2014.

 

“Termination Date” means the earlier of (i) the date on which Employee Separates
from Service with Company, or (ii) the Closing Date.

 

“Transaction End-Date” means the earlier of (i) the date Company notifies
Employee that the Transaction will not close and that this Agreement is
terminated under the terms of Section 4.2 of this Agreement, or (ii) either
Company or Purchaser terminates the Transaction.

 

Article 2

Termination as Participant in Severance Plan

 

2.1.                            Termination as Participant in Severance Plan. As
consideration for this Agreement, Employee hereby acknowledges and agrees to his
cessation as a participant in the Severance Plan and agrees that neither he nor
any of his beneficiaries or successors shall have any rights to severance
benefits and payments under Sections 4 and 5 of the Severance Plan.  Employee’s
cessation as a participant in the Severance Plan is effective as of the date of
this Agreement, regardless of whether Employee is currently in a General Term,
CIC Term, or Protection Period as those terms are defined in the Severance Plan
and regardless of any advanced notice or other termination requirements
described in the Severance Plan.

 

2

--------------------------------------------------------------------------------


 

2.2                               Effect of Termination of this Agreement.  If
either Company or the Purchaser terminates the Transaction or the Transaction
fails to occur prior to Employee forfeiting his right to the Payment under
Section 3.1.2., Company and Employee agree to reinstate Employee as a
participant in the Severance Plan effective on the Transaction End-Date.

 

Article 3

Payment

 

3.1.                            Payment.

 

3.1.1.                  Unless otherwise provided herein and subject to
Employee’s execution and non-revocation of a release of claims as described in
this Agreement, if (i) Employee is continuously employed by Company from the
date of this Agreement through the Closing Date or (ii) Company terminates
Employee’s employment other than for Cause before the Closing Date. Company
shall pay Employee, in a lump sum, the Payment, less all applicable withholding
taxes, at the time set forth in Section 3.1.3.

 

3.1.2.                  If Employee Separates from Service with Company by
reason of voluntary resignation or dismissal for Cause before the Closing Date,
Employee shall forfeit his right to the Payment eligible to be paid under
Section 3.1.1.

 

3.1.3.                  If Employee becomes entitled to receive the Payment
pursuant to Section 3.1.1 and such entitlement has not been forfeited under
Section 3.1.2., Company shall make such payment to Employee within 45 days of
the Termination Date.

 

3.2.                            Exemption from Internal Revenue Code
Section 409A.  It is the intent of Company that any payments made under this
Agreement will be exempt from Section 409A pursuant to the “short-term deferral”
exemption. Notwithstanding any provision of this Agreement to the contrary,
(i) this Agreement shall not be amended in any manner that would cause any
amounts eligible to be payable hereunder to become subject to Section 409A
(unless they also are in compliance therewith), and the provisions of any
purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to this Agreement and
(ii) Company to the extent deemed necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
this Agreement to reflect the intention that the Agreement qualifies for an
exemption from or complies with Section 409A in a manner that as closely as
practicable achieves the original intent of this Agreement and with the least
reduction, if any, in overall benefit to Employee to comply with Section 409A on
a timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A. Company makes no
representation that this Agreement shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
this Agreement.

 

Article 4

Amendments and Termination

 

4.1.                            This Agreement may be amended or terminated only
by a written agreement signed by Company and Employee.

 

3

--------------------------------------------------------------------------------


 

4.2.                            This Agreement shall terminate without any
payment being made to Employee or any liability on Company to make any payment
to Employee as of the earliest of (i) the Transaction End-Date or (ii) the date
Employee forfeits his rights under this Agreement.

 

Article 5

Miscellaneous

 

5.1.                            Release. If Employee is otherwise eligible to
receive the Payment under Article 3, as a condition precedent to receiving such
payment, Employee shall (i) execute and deliver to Company a release of all
claims substantially in the same form attached hereto as Appendix A within
twenty-two (22) days following the Termination Date (or any such longer period
if required by applicable law and communicated to Employee) and (ii) not revoke
the release during the seven (7) day period following the date that Employee
executed the release. The Company shall supply the release to Employee no later
than three (3) business days after the Termination Date.  Such release will
include the restrictive covenants described in Addendum A to Appendix A, each of
which will apply for a period of time after the Employee Separates from
Service.  By entering into this Agreement, Employee agrees at this time to abide
by the restrictive covenants in Addendum A to Appendix A.

 

5.2.                            No Guarantee of Employment. This Agreement is
not an employment policy or contract. It does not give Employee the right to
remain an employee of Company, nor does it interfere with Company’s right to
discharge Employee. It also does not require Employee to remain an employee nor
does it interfere with Employee’s right to terminate employment at any time.

 

5.3.                            Binding Effect.  This Agreement shall bind
Employee, Company, and their beneficiaries, survivors, executors, successors,
assigns, administrators and transferees.

 

5.4.                            Non-Transferability. Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

5.5.                            Tax Withholding.  Company shall withhold any
taxes that are required to be withheld from the benefits provided under this
Agreement.

 

5.6.                            Applicable Law. To the extent not pre-empted by
federal law, the Agreement and all rights hereunder shall be governed by the
laws of the State of Missouri, without regard to any conflict of law principles.

 

5.7.                            Entire Agreement. This Agreement, together with
Appendix A, constitutes the entire agreement between Company and Employee, as to
the subject matter hereof and supersedes all prior agreements between the
parties hereto relating directly to the subject matter hereof including any
prior retention payments or agreements relating to the Transaction.  Consistent
with Article 2, this Agreement also supersedes the Severance Plan. No rights are
granted to Employee by virtue of this Agreement other than those specifically
set forth herein.

 

Employee and Company have signed this Agreement effective as of the date stated
above in the preamble to this Agreement.

 

4

--------------------------------------------------------------------------------


 

 

 

DST SYSTEMS, INC.

 

 

 

 

 

/s/ Mary E. Sweetman

 

 

 

 

 

By: Mary E. Sweetman

 

 

Title: Senior Vice President and Chief Human Resource Officer

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

/s/ Manoochehr Abbaei

 

 

MANOOCHEHR ABBAEI

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

 

FORM OF RELEASE

 

[g132411ku03i001.gif]

 

—June 14, 2016

 

Address

 

Dear Mike:

 

In recognition of your service to the organization, and your separation from
employment with DST Systems, Inc. (“Company”), and pursuant to that Retention
Bonus Agreement dated June 14, 2016 (the “Agreement”), we are offering to make
the Payment (as defined in the Agreement) to you in exchange for your release
and agreement to the restrictive covenants set forth in this letter (“release
agreement”).  The release agreement makes clear the commitments by Company and
you.  As provided in the Agreement, your execution of this release agreement is
a condition precedent to you receiving any payment under the Agreement.

 

We are providing this release agreement to you at this time as a courtesy so
that you and your attorney can start the process of reviewing the document.  You
should not sign the document at this time.  We will notify you of the date for
you to make your decision on signature.  At this point, we just want to make
sure you have plenty of time to carefully review and consider the release
agreement.  Under the law, you are entitled to at least 21 days to consider the
document, but we will be providing you with more than 21 days.

 

1.                                      Regardless of whether you sign this
release agreement, you will be paid your normal base salary compensation through
your employment termination, less applicable taxes and withholdings.

 

When you accepted the Agreement you agreed to certain noncompetition,
nonsolicitation, nondisclosure, intellectual property protection and other terms
and conditions contained in Addendum A to this release agreement.  All terms and
conditions of Addendum A remain applicable, as further stated in Sections 5 and
6 of this release agreement, subject to the time limitations for certain
obligations set forth in Addendum A.

 

2.                                      If you sign this release agreement,
Company will be bound to make the Payment under the Agreement (less applicable
taxes and withholdings).  The Payment is

 

6

--------------------------------------------------------------------------------


 

contingent on this release agreement being signed and not revoked, and further
contingent on this release agreement being signed and returned to Company on or
before the date that will be designated by Company (which will be more than 21
days of your receipt of this release agreement).

 

By signing this release agreement, you acknowledge that:

 

i)                                         the Payment is adequate consideration
for the promises and agreements set forth in this release agreement; and

 

iii)                                   you will receive no other payments or
consideration from Company other than the payments and considerations set forth
in this release agreement.

 

3.                                      By signing this release agreement, you
indicate that it is satisfactory and that, subject to the specific exclusions
set forth in this Section 3, you will not assert any claims against DST
Systems, Inc. or its predecessors, successors, assigns, parents, subsidiaries,
joint ventures, or affiliated entities, and/or the shareholders, directors,
officers, managers, partners, employees, or agents of any of the foregoing (each
such released person or entity referred to for purposes of this agreement as
“DST Entity”) or against any benefit, award, incentive, commission or other plan
of any DST Entity, the administrator, trustee, fiduciary, or administrative
committee thereof, or any person associated with any of the foregoing (each such
released plan, committee, entity or person referred to for purposes of this
agreement as a “Plan”).

 

This means that, except for the specific exclusions set forth in this Section 3,
when you sign at the bottom of this release agreement, you are thereby forever
releasing and waiving any and all claims and causes of action of any kind or
nature for money or for any other form of personal relief, that you have or may
have against any DST Entity or against any Plan, based on any events or
circumstances arising or occurring on or before the date of your execution of
this release agreement, whether known or unknown, suspected or unsuspected, that
relate in any way to your employment, to the ending of your employment, or to
any Plan.  This release includes, but is not limited to claim arising under any
previous employment agreement or other purported contract, written or oral,
express or implied; claims arising under any federal, state, or local laws
prohibiting employment discrimination or harassment on account of race,
religion, color, sex, sexual orientation, gender identity, genetic make-up,
national origin, age, disability, or any other protected characteristic, or
prohibiting retaliation in employment, including but not limited to Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; Civil Rights Act of
1866, 42 U.S.C. § 1981, 1983, 1985; the Civil Rights Act of 1991, 42 U.S.C.  §
1981 et seq.; Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; the Older Workers
Benefit Protection Act; the Rehabilitation Act, 29 U.S.C. § 701 et seq.; Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq.; Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the National Labor Relations Act, 29
U.S.C.. § 151 et seq.; the Fair Labor Standards Act, 29 U.S.C. § 213 et seq.;
state wage payment acts; the Equal Pay Act; Executive Order 11246; the
Consolidated Omnibus Budget Reconciliation Act (COBRA); Worker’s Compensation
laws; any applicable state wage and hour laws, civil rights act or other
applicable state laws; claims of breach of express or implied contract; claims
of breach of the covenant of good faith and fair dealing; libel, slander,
defamation, invasion of

 

7

--------------------------------------------------------------------------------


 

privacy, outrageous conduct, intentional or negligent infliction of emotional
distress, respondeat superior, negligent hiring or retention, and any other
federal, state or local law, statute, regulation, code or ordinance; and claims
arising in any other way, directly or indirectly, and without regard to the
legal theory or form of action underlying such claims, arising or alleged to
arise out of your employment by Company. You further agree to release, waive,
relinquish and forego all legal relief, equitable relief, statutory relief,
reinstatement, back pay, front pay and any other damages, benefits, remedies or
relief that you could receive from actions or suits filed, charged, instituted,
or pursued based upon or arising out of the matters which are released and
waived by the Agreement.

 

This release of claims does not include any of the following claims that you
have or might have:

 

a)             any rights or claims related to benefits vested and/or accrued at
the time you sign this release of claims under the DST welfare benefit plan
(other than the DST Systems, Inc. Executive Severance Plan or any other DST
Systems, Inc. severance arrangement (other than the Agreement)), DST
Systems, Inc. 401(k) Profit Sharing Plan, or DST Employee Stock Ownership Plan,
which rights and claims are governed by the terms of each plan;

 

b)             the right to continued benefits upon your payment of premiums in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) (note: you are responsible for completing all enrollment requirements
and making your COBRA payments.  Please contact Laurie Coleman (816) 435-XXXX or
XXXXXXXXX@dstsystems.com for COBRA enrollment information);

 

c)              any claim to receive workers’ compensation benefits or
unemployment insurance, in accordance with applicable law;

 

d)             any claim to enforce the terms of this release agreement;

 

e)              any rights or claims that arise after you sign this release
agreement, with the understanding that your employment will end on the date set
forth in Section 1 and that this release specifically includes all claims
related to the decision to end your employment; or

 

f)               any claim that cannot be waived as a matter of law.

 

In addition, nothing in this release agreement shall interfere with your right
to file a charge with, or participate in an investigation or proceeding before
the Equal Employment Opportunity Commission (“EEOC”) or any other federal, state
or local regulatory or law enforcement agency.  However, the consideration
provided to you in this release agreement shall be the sole relief provided to
you for the claims that are released by you in this release agreement, and you
expressly acknowledge and agree to waive, surrender, and give up any personal
monetary benefits or recovery against Company in connection with any such claim,
charge, or proceeding

 

8

--------------------------------------------------------------------------------


 

without regard to how the charge, investigation, or proceeding was initiated.

 

4.                                      If you have questions about any of your
qualified retirement plan accounts, please contact Laurie Coleman at
816/435-XXXX XXXXXXXXX@dstsystems.com.  If you are interested in determining
whether your coverage could be continued under the Executive Life and/or
Executive Long Term Disability Program beyond your termination date, you should
contact insurance broker/agent Gary Fulk at 816/561-XXXX.  The expenses of any
such continuation are yours not that of Company, which shall not be responsible
for obtaining or maintaining such coverage.

 

5.                                      You agree to abide by the Ownership and
Confidentiality of Proprietary Information and Invention Non-Disclosure and
Ownership obligations in Sections A.2 and A.3 of Addendum A to this release
agreement.  You agree to cooperate with Company in providing information and
assistance on any matters that you worked on during your employment.

 

As stated in Section 11 of this release agreement, the purpose of this release
agreement is to provide Company the agreed-upon consideration in exchange for
Company paying you the agreed-upon Payment, and we want to provide you with more
than twenty-one (21) days to consider the proposed agreement and to consult with
an attorney; however, this proposed agreement and the receipt of the Payment is
contingent on your compliance with the following conditions and, if you fail to
comply with these conditions, your right to receive the Payment will be
forfeited.

 

6.                                      Prior to the Termination Date as defined
in the Agreement, you agree to continue to abide by and conform to the terms and
conditions of the DST Systems, Inc. Code of Business Conduct, and to comply with
your duty of loyalty and other contractual and legal obligations.

 

The obligations in Section A.1 of Addendum A (Noncompetition and
Nonsolicitation) continue to apply for the period of restrictions set forth
therein, and you should review and understand Addendum A, which is attached to
this release agreement.  The payments and benefits under this release agreement
and the Agreement are consideration for such obligations.  The restrictions set
forth in Section A.1 of Addendum A are fair and reasonable in view of: (1) the
extent of your important client and vendor contacts; and (2) the extent of your
knowledge of trade secrets and other Confidential Information.  If the final
judgment of a court or arbitrator with competent jurisdiction declares that any
term or provision of this letter or Addendum A is invalid or unenforceable, then
Section A.7 of Addendum A will apply.

 

9

--------------------------------------------------------------------------------


 

7.                                      Other than in the course of performing
your duties for Purchaser, you agree not to take any action to adversely affect
or negatively influence the relationship of any DST Entity with any of its
current or prospective clients, vendors or employees.  You further agree not to
make any oral or written statements or engage in conduct of any kind that either
directly or indirectly disparages, criticizes, defames, or otherwise casts a
negative characterization upon any DST Entity, any member of the Board of
Directors of a DST Entity, or any employee of a DST Entity, and you agree not to
direct, encourage, or assist anyone else to do so.  This prohibition includes,
without limitation, making negative comments through emails, on the Internet,
through social networking media, or in any other public or semi-public forum.

 

8.                                      Except as otherwise provided in this
release agreement, you agree that you will cooperate to the fullest extent
possible with Company regarding any pending or future litigation, claim,
proceeding or other disputed issue involving any DST Entity or Plan that relates
to matters within your knowledge or relates to your responsibilities while
employed.  Cooperation, as used herein, means you shall: (a) meet with DST
Entity representatives and attorneys at reasonable times and places to answer
questions regarding facts and other related issues (this includes travel to such
locations as requested by Company); (b) appear and provide testimony if
requested by a DST Entity (this includes travel to such locations as requested
by the DST Entity); (c) provide full, complete and truthful testimony if you
ever testify in deposition, trial or any other proceeding involving any DST
Entity or a Plan; (d) notify the General Counsel within three (3) business days
if you are served with a subpoena relating to any litigation, claim or
proceeding involving a DST Entity or Plan, or if you are contacted by any
adverse party or by any representative of an adverse party; and (e) not engage
in any discussions with or otherwise assist any adverse party or any adverse
party’s representatives related to any claim against any DST Entity or Plan,
except as may be required by law.  Company agrees to reimburse you for
reasonable time and expenses incurred with respect to your compliance with your
obligations under this Section 8.

 

9.                                      You agree that for a violation of this
release agreement that either: (i) pertains to Section 6 of this release
agreement or Section A.1 of Addendum A (Noncompetition and Nonsolicitation); or
(ii) pertains to Section 5 or 7 of this release agreement or Sections A.2 and
A.3 of Addendum A (Ownership and Confidentiality of Proprietary Information;
Invention Non-Disclosure and Ownership) and is in intentional or reckless
disregard of your obligations and has significantly harmed, or could reasonably
be deemed to have the potential of significantly harming, a DST Entity or the
position of a DST Entity in any potential or actual negotiation, dispute or
transaction, then you shall (a) return to Company within ten (10) business days
the Payment paid under the Agreement.

 

The remedies set forth above are in addition to Company’s right to seek
injunctive relief and right to seek monetary damages above the amount of the
required repayments under this Section 9.  You and Company further agree that
upon proof of a material violation of your obligations in Sections 5 through 7
of this release agreement, such violation may cause irreparable injury to the
relevant DST Entity that is not adequately remediable in damages and may entitle
the DST Entity to temporary, preliminary and final injunctive relief against
further breach of such obligations.  You agree to the waiver of any requirement
for the posting of any bond as a condition to such equitable relief.

 

10

--------------------------------------------------------------------------------


 

Your obligations in Sections 5 through 8 and Addendum A are in addition to and
independent from your obligations under the Code of Business Conduct, Company
equity award grants, and the DST Arbitration Policy.  Those obligations remain
in full force and effect and apply even after termination of your employment and
your signing of this release agreement.  The Code of Business Conduct is
available at dstsystems.com under Investor Center/Corporate Governance, and the
DST Arbitration Policy is available from Human Resources.

 

10.          You agree to return to Company by your last date of employment all
business equipment provided to you by Company and the originals and copies of
business related files, documents, information and materials unless it is
acquired by the Purchaser in the Transaction.  You also will return to Company
by such date all Company-supplied credit cards and identification cards.  You
also agree to present any requests for reimbursement of business expenses by
such date and that any expenses not presented by that date will not be eligible
for reimbursement.

 

11.          This release agreement is normal Company practice. We believe this
agreement is fair and reasonable, but because it is important for you to fully
understand the agreement and for you to voluntarily agree, we advise you of the
following:

 

a)                                     You are hereby advised and encouraged to
consult with an attorney of your choice before signing this release agreement.

 

b)                                     As stated on page 1 of this release
agreement, Company is not asking you to sign this release agreement at this time
and will notify you of the date for you to make your decision on signature.  We
want to make sure you have plenty of time to carefully review and consider the
release agreement and will be providing you with more than 21 days to do so.

 

c)                                      If you sign this release agreement, you
then will have seven (7) calendar days to revoke the release agreement if you
change your mind.  The release agreement does not become effective or
enforceable until expiration of seven (7) calendar days and any revocation must
be in writing and received by the undersigned person within seven (7) calendar
days after you sign this agreement.  In order to be effective, the written
revocation must be mailed to M. Elizabeth Sweetman and postmarked within seven
(7) calendar days or delivered to Ms. Sweetman through personal delivery, or
email (XXXXXXXXXX@dstsystemes.com) within seven (7) calendar days.

 

12.          This release agreement sets forth the entire agreement between you
and Company and replaces or supersedes any other oral or written agreement,
except for the continuing obligation of you and Company under the DST
Arbitration Policy and your continuing obligations (independent from and in
addition to your obligations under this release agreement) under the Code of
Business Conduct, Company equity award grants, or any other contractual
obligations (including your obligations to comply with the covenants set forth
in Addendum A to

 

11

--------------------------------------------------------------------------------


 

this release agreement, which you agreed to in connection with your agreement to
the Agreement.  Company has made no representations, agreements or promises
other than the representations, agreements and promises specifically stated in
this release agreement.  This release agreement cannot be changed except by a
written agreement signed by you and myself as representative of Company.  This
release agreement is for the compromise of potential and disputed claims, and
the agreement and the consideration provided by Company are not, and shall not
be construed as, an admission of any liability whatsoever by any DST Entity or
Plan.

 

If you voluntarily agree to the terms of the release agreement as set forth
herein, please sign in the space provided below.

 

 

By:

/s/ M. Elizabeth Sweetman

 

M. Elizabeth Sweetman

 

Senior Vice President

 

and Chief Human Resources Officer

 

on Behalf of DST Systems, Inc.

 

and All Persons and Entities

 

Released Herein

 

KNOWING AND VOLUNTARY AGREEMENT

 

I have read, fully understand the contents of this release agreement including
Addendum A. I have had ample opportunity to consult with an attorney of my
choosing and to ask any questions I have about the release agreement, all of
which have been answered to my satisfaction. I knowingly agree to the terms of
this release agreement, including without limitation my agreement to abide by
the terms and conditions of Addendum A and my voluntary release of any claims as
set forth in this release agreement against DST Entities or Plans.

 

By:

/s/ Manoochehr Abbaei

June 14, 2016

 

 

Name                             

Date

 

 

ADDENDUM A

 

RESTRICTIVE COVENANTS

 

Subject to the conditions and limitations of the Agreement, Employee shall be
entitled to a Payment only if Employee executes a comprehensive release
agreement and waiver of claims against Company, its Affiliates and certain other
released parties as set forth in the release provided by Company. Employee will
also be subject to the restrictive covenants set forth below, which apply for
the periods of time described below (and which will also be contained in the
release agreement) pursuant to the terms of Section 5.1. of the Agreement. All
capitalized terms used herein and not otherwise defined shall have the
definitions ascribed to them in the Agreement.  Employee may have entered into
agreements that contain an obligation protective of any Company-related entity
that is similar to, but more or less restrictive than, an obligation set forth
in this Addendum A (“Competing Obligation”). By executing this Agreement,
Company

 

12

--------------------------------------------------------------------------------


 

and Employee agree that if any Competing Obligation applies, he shall be bound
by the obligations contained herein, and this agreement supersedes any Competing
Obligation.

 

A.1.         Noncompetition and Nonsolicitation

 

Employee understands the global nature of Company’s businesses and the effort
Company undertakes to develop and protect its business and competitive
advantage. Accordingly, Employee recognizes and agrees that, in light of
Employee’s high level of responsibility, broad access to personnel and unique
position of trust and influence with Company, the scope and duration of the
restrictions described in the Agreement are reasonable and necessary to protect
the legitimate business interests of Company. Notwithstanding anything in the
Agreement or this Addendum A to the contrary, all retention benefits under this
Agreement are conditioned expressly on Employee’s compliance with each of the
restrictive covenants of this Addendum A. During the period set forth in each
subsection below following Employee’s Termination Date (as defined in the
Agreement) (in each case, the “Restricted Period”), Employee shall not:

 

a)            for a period of twenty-four (24) months after Employee’s
Termination Date, directly or indirectly become employed by, enter into a
consulting arrangement with or otherwise agree to perform services for a
Competitor operating in the Applicable Geographical Area or acquire an ownership
interest in such a Competitor, other than an equity interest in a
publicly-traded Competitor that does not exceed two percent (2%);

 

b)            for a period of twenty-four (24) months after Employee’s
Termination Date, for or on behalf of Employee’s account or jointly with
another, either directly or indirectly, on behalf of Employee or any individual,
partnership, corporation, or other legal entity, as principal agent, employee or
otherwise, solicit, influence, entice or induce, or attempt to solicit,
influence, entice or induce any person to leave the employ of Company; or

 

c)             for a period of twenty-four (24) months after Employee’s
Termination Date, directly or indirectly solicit any Customers or Prospective
Customers or vendors or potential vendors of Company on behalf of or for the
benefit of a Competitor.

 

d)            Definitions.

 

i.              “Affiliate” means any person with whom Company would be
considered a single employer under Internal Revenue Code (“Code”) sections
414(b) or 414(c), provided that in applying Code section 1563(a)(1), (2), and
(3), for purposes of determining a controlled group of corporations under
section 414(b), the language “at least 50 percent” shall be used instead of “at
least 80 percent” each place it appears in Code section 1563(a)(1), (2), and
(3), and in applying §1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are

 

13

--------------------------------------------------------------------------------


 

under common control for purposes of Code section 414(c), “at least 50 percent”
is used instead of “at least 80 percent” each place it appears in §1.414(c)-2.

 

ii.             “Applicable Company Entity” means Company and any Company
subsidiary or Affiliate with which Employee worked or was involved during the
course of Employee’s employment with Company or any Affiliate thereof or about
which Employee gained Proprietary Information during the course of Employee’s
employment with Company.

 

iii.            “Applicable Geographic Area” means the United States as well as
any other country in which any Applicable Company Entity has, as of Employee’s
Termination Date, offices or operations involving the services of any Applicable
Company Entity or any Customers of such services.

 

iv.            “Competitor” means, unless the Chief Executive Officer of Company
determines otherwise, any Person that sells goods or services that are directly
or indirectly related to the services of any Applicable Company Entity;
provided, however Competitor shall not include Purchaser or any Affiliate of
Purchaser (as “Purchaser” is defined in the Agreement) or any entity to which
Purchaser sells the Customer Communications business or other business managed
by Employee

 

v.             “Customer” means any Person that has done business with any
Applicable Company Entity; provided, however, that for that portion of the
Restricted Period that follows the period of employment, Customers shall include
only entities that were Customers during the twelve (12) month period before
Employee’s Termination Date and shall not include Purchaser or any Affiliate of
Purchaser.

 

vi.            “Prospective Customer” means any Person to whom or to which any
Applicable Company Entity has made a proposal to do business; provided, however,
that for that portion of the Restricted period that follows the period of
employment, Prospective Customers shall include only entities that were
Prospective Customers during the twelve (12) month period before Employee’s
Termination Date and shall not include Purchaser or any Affiliate of Purchaser.

 

A.2.         Ownership and Confidentiality of Proprietary Information

 

a)            Ownership of Proprietary Information.  All Proprietary Information
and all files, databases, letters, memoranda, reports, records, data, sketches,
drawings, research notebooks, program listings or other written, photographic or
other material containing Proprietary Information, whether created by Employee
or others, and whether in tangible, intangible, written or electronic form,
shall be and are the exclusive property of the Applicable Company Entity to be
used by

 

14

--------------------------------------------------------------------------------


 

Employee only in the performance of Employee’s duties for the Applicable Company
Entity.  All Proprietary Information and all records or copies thereof and all
tangible property of Applicable Company Entity in the custody or possession of
Employee shall be delivered to Applicable Company Entity upon the earlier of (i)
a request by Applicable Company Entity, or (ii) on Employee’s Termination Date.

 

b)            Non-disclosure.  Employee shall not, either during or after
Employee’s employment by the Applicable Company Entity, disclose any Proprietary
Information to others outside the Applicable Company Entity, or use the same for
any purpose without prior written approval by the Chief Executive Officer of
Company or Purchaser, as applicable, other than to discharge Employee’s duties
of such employment, unless and to the extent that any Proprietary Information
becomes generally known to and available for use by the public other than as a
result of the Employee’s acts or omissions or unless any Proprietary Information
is required to be disclosed by valid court order and Employee has given Company
prompt notice of the order in advance of the disclosure.

 

c)             Definition of Proprietary Information.  All information and know
how, whether or not in writing or other tangible or electronic form, concerning
the business or financial affairs of Applicable Company Entity, including but
not limited to all (i) inventions, discoveries, improvements and trade secrets,
(ii) products and services and all plans, service levels, specifications and
concepts for products and services, (iii) business plans, business and systems
processes, methods, techniques, specifications and formulas, (iv) research and
development projects and data, (v) financial and marketing data and information,
(vi) information about customers and prospective customers, including
contractual terms, customer specifications and the identity of and relationships
with customer employees, (vii) names and other data relating to Applicable
Company Entityemployees, consultants, suppliers and prospective employees,
consultants and suppliers, (viii) computer data, reports, computer programs,
source codes, object codes, manuals, tapes, listings, specifications, test
results, programming sequences, application programming interfaces, screen
designs and formats and user interfaces, algorithms, flow charts, program
formats, user documentation and operating processes, and (ix) trade names,
copyrights and other intellectual property rights, in each case whether
developed or invented by Employee or others before or after the execution of
this Agreement and whether patentable, copyrightable or not, shall be
“Proprietary Information.”

 

A.3.         Invention Non-Disclosure and Ownership

 

a)            Disclosure of Developments to Company.  Employee shall make full
and prompt disclosure to Applicable Company Entityof all inventions, designs,
processes, improvements, discoveries, methods, computer hardware and software
and other works of authorship, whether or not fully integrated, debugged or
documented and whether patentable, copyrightable or not, which are created,
made, conceived or reduced to practice by Employee or under Employee ‘s

 

15

--------------------------------------------------------------------------------


 

direction or jointly with others during Employee’s employment by or performance
of services for the Applicable Company Entity (whether before or after the
receipt of any payments under this Agreement) and related in any way to the
business of Applicable Company Entity, whether or not during normal working
hours or on the premises of Applicable Company Entityduring Employee’s
employment by or performance of services for Company (all of which are
collectively referred to as “Developments”).  All of the Developments shall be
deemed to be Proprietary Information.

 

b)            Assignment of Developments.  All Developments will be the property
of Applicable Company Entity, and to the extent necessary, Employee hereby
assigns to Applicable Company Entity (or any Person designated by Applicable
Company Entity) all Employee’s right, title and interest in and to all such
Developments and all related trademarks, patents, patent applications,
copyrights and copyright applications.  If this Agreement shall be construed in
accordance with the laws of any state which precludes a requirement in an
agreement to assign certain classes of inventions made by Employee
(“Non-Assignable Inventions”), this paragraph shall not apply to any
Non-Assignable Invention which, pursuant to a final binding, enforceable order
of a court of competent jurisdiction, or pursuant to an agreement of Applicable
Company Entity, falls within such classes.  However, with respect to any
Non-Assignable Invention, Employee hereby grants to Applicable Company Entitya
worldwide, perpetual, royalty-free, non-exclusive license to make, use and
sub-license such Non-Assignable Invention, and to create derivative works
therefrom, in connection with the conduct of Applicable Company Entity’s
business.

 

c)             Further Assurances.  Employee agrees to cooperate fully with
Company, both during and after Employee’s employment with Company, with respect
to the procurement, maintenance and enforcement of trademarks, copyrights and
patents (in the United States and foreign countries) relating to Developments. 
Employee agrees to sign all papers, including, without limitation, trademark
applications, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
Company may deem necessary or desirable in order to protect its rights and
interests in any Development.

 

A.4.         Company’s Right to Notify Subsequent Employers.  Company may do all
necessary things, and take all necessary action, in Company’s discretion, to
protect its rights under the Agreement and the release agreement, including,
without limitation, notifying any subsequent employer, partner or business
associate of Employee of the existence of (and furnishing to any such Person)
the provisions of this Addendum A.

 

A.5.         Remedies. If Employee violates or threatens to violate any
provisions of Sections A.1 through A.4 of this Addendum, Company or its
successors in interest shall be entitled, in addition to any other remedies that
they may have, including money damages, to an injunction to be issued by a court
of competent jurisdiction restraining Employee from committing or continuing any
violation of Sections A.1 through A.4 of this Addendum A. If Employee is found

 

16

--------------------------------------------------------------------------------


 

to have breached any provision set forth in Sections A.1 through A.4 of this
Addendum A, the time period provided for in that provision shall be deemed
tolled (i.e., it will not begin to run) for so long as Employee was in violation
of that provision.

 

A.6          Severability and Interpretation. Whenever possible, each provision
of this Addendum and any portion hereof shall be interpreted in such a manner as
to be effective and valid under applicable law, rules and regulations. If any
covenant or other provision of this Addendum (or portion thereof) shall be held
to be invalid, illegal, or incapable of being enforced, by reason of any rule of
law, rule, regulation, administrative order, judicial decision or public policy,
all other conditions and provisions of this Addendum shall, nevertheless, remain
in full force and effect, and no covenant or provision shall be deemed dependent
upon any other covenant or provision (or portion) unless so expressed herein.
The parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portion of this Addendum to the
minimum extent necessary so as to render the same enforceable in accordance with
the intent herein expressed.

 

17

--------------------------------------------------------------------------------